 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3670 
 
AN ACT 
To require the Transportation Security Administration to comply with the Uniformed Services Employment and Reemployment Rights Act. 
 
 
1.Applicability of the Uniformed Services Employment and Reemployment Rights Act to the Transportation Security Administration 
(a)In generalSection 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note; Public Law 107–71) is amended— 
(1)by striking Notwithstanding and inserting the following: 
 
(1)General authorityExcept as provided in paragraph (2), and notwithstanding; and 
(2)by adding at the end the following: 
 
(2)Uniformed services employment and reemployment rights actIn carrying out the functions authorized under paragraph (1), the Under Secretary shall be subject to the provisions set forth in chapter 43 of title 38, United States Code.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 270 days after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
